 

Case 2:21-cr-00018-Z-BR Document 70 Filed 09/07/21 Pageiofi PagelD 167

 

S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT | xoriink pIstRICE OF TEXAS

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS FILED
AMARILLO DIVISION SEP -7 2021
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COURT
§ hoa —
Plaintiff, §
§
Vv. § 2:21-CR-18-Z-BR-(1)
§
CAROLINA OCHOA §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 20, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Carolina Ochoa filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Carolina Ochoa was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Carolina Ochoa; and ADJUDGES Defendant
Carolina Ochoa guilty of Count One in violation of 18 U.S.C. § 371. Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, September 7 , 2021.

 

MAPTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
